234 P.3d 115 (2010)
2010 OK JUD ETH 4
JUDICIAL ETHICS OPINION 2010-4.
No. 2010-4.
Oklahoma Judicial Ethics Advisory Panel.
June 22, 2010.
JUDICIAL ETHICS ADVISORY PANEL
¶ 1 Question(s): May the campaign committee of a candidate for a judicial office solicit and accept a contribution from a political action committee (PAC) that has a policy of only making contributions to the members of a single political party?
¶ 2 Answer: No.
*116 ¶ 3 Discussion: 20 O.S. Sec. 1404 et ceteraprovides among other things that a judge or judicial candidate may not engage in partisan political activities and may not divulge the party, if any, with which the judge, or candidate is registered. Canon 5 prohibits a judge or judicial candidate from engaging in political activities on behalf of other candidates.
¶ 4 Canon 2(A) states "A judge should respect and comply with the law at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary."
¶ 5 Clearly a judicial candidate may dictate what his or her campaign committee may or may not do. No one is naive enough to believe that a partisan political pact is going to donate to or support a candidate other than a member of that political party. We reiterate that the perception of the actions of a judge or judicial candidate is just as important as the actual fact in complying with the provisions of a code designed to promote public confidence in the integrity and impartiality of the judiciary.
/s/ Robert L. Bailey, Chairman
/s/ Milton C. Craig, Secretary
/s/ Robert E. Lavender